           Case: 1:19-cv-02519-JG Doc #: 10 Filed: 02/12/20 1 of 2. PageID #: 135



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


LEONARD MAZZOLA,                                           Case No. 1:19-cv-02519
                           Plaintiff,
                                                           Judge James S. Gwin
     vs.
ANTHONY TOGLIATTI, et al.                                  Magistrate Judge David A. Ruiz

                           Defendants.

                         REPORT OF THE PARTIES’ PLANNING MEETING UNDER
                             FED. R. CIV. P. 26(F) AND L.R. 16.3(B)(3)

1.         Under Fed. R. Civ. P. 26(f) and L.P. 16.3(b)(3), a meeting was held on February 10, 2020
           and was attended by Ashlie Case Sletvold for Plaintiff and Maia E. Jerin and Steven D.
           Strang for Defendants.
2.         The parties will exchange initial disclosures by February 20, 2020.
3.         The parties recommend the standard track.
4.         The parties do not view this case as suitable for ADR.
5.         The parties do not consent to the magistrate judge’s jurisdiction.
6.         Recommended discovery plan:
           a.     The parties will conduct discovery on the claims and defenses in the pleadings.
           b.     The parties have agreed to follow the default standard for discovery of ESI
                  (Appendix K).
           c.     Proposed case schedule:
                  i.       Fact-discovery cut-off date: May 21, 2020
                  ii.      Plaintiff’s expert report(s): June 3, 2020
                  iii.     Defendants’ expert report(s): July 31, 2020
                  iv.      Expert depositions: August 31, 2020
7.         Recommended dispositive motion date: September 14, 2020
8.         Recommended cut-off for amending pleadings and/or adding parties: March 20, 2020.
9.         Recommended date for status hearing: May 7, 2020.



                                                Page 1 of 2
        Case: 1:19-cv-02519-JG Doc #: 10 Filed: 02/12/20 2 of 2. PageID #: 136



10.     No other matters for the attention of the Court at this time.
Dated: February 12, 2020                    Respectfully submitted,

 /s/Ashlie Case Sletvold                   /s/Steven D. Strang [per consent]
 Ashlie Case Sletvold (0079477)            Monica A. Sansalone (0065143)
 Subodh Chandra (0069233)                  Steven D. Strang (0085444)
 Brian Bardwell (0098423)                  Maia E. Jerin (0092403)
 THE CHANDRA LAW FIRM LLC                  Gallagher Sharp LLP
 The Chandra Law Building                  Sixth Floor Bulkley Building
 1265 W. 6th St., Ste. 400                 1501 Euclid Avenue
 Cleveland, OH 44113                       Cleveland, OH 44115
 216.578.1700 Phone                        216.241.5310 Phone
 216.578.1800 Fax                          216.241.1608 Fax
 Ashlie.Sletvold@ChandraLaw.com            msansalone@gallaghersharp.com
 Subodh.Chandra@ChandraLaw.com             sstrang@gallaghersharp.com
 Brian.Bardwell@ChandraLaw.com             mjerin@gallaghersharp.com

 Attorneys for Plaintiff                   Attorneys for Defendants




                                            Page 2 of 2
